DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/469,755, filed on 03/27/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 or 5 of U.S. Patent No. 10963663. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is ANTICIPATED by patent claim 2, as follows:

Regarding claim 1, a fingerprint sensor comprising: 

a substrate (

    PNG
    media_image1.png
    183
    673
    media_image1.png
    Greyscale

); 

a plurality of sensor electrodes arranged in a matrix on the substrate (

    PNG
    media_image2.png
    196
    1042
    media_image2.png
    Greyscale

); 

a plurality of first switches coupled to the sensor electrodes (

    PNG
    media_image3.png
    181
    1051
    media_image3.png
    Greyscale


); 

an organic layer covering the sensor electrodes (

    PNG
    media_image4.png
    210
    1004
    media_image4.png
    Greyscale

 ); 

a control line drive circuit that is provided and long in a first direction (

    PNG
    media_image5.png
    147
    1046
    media_image5.png
    Greyscale

); 

a signal line drive circuit that is provided and long in a second direction orthogonal to the first direction (

    PNG
    media_image6.png
    192
    1007
    media_image6.png
    Greyscale

); 

a plurality of signal lines coupled to the first switches (

    PNG
    media_image7.png
    174
    1048
    media_image7.png
    Greyscale

); 

a plurality of control lines coupling the first switches to the control line drive circuit (

    PNG
    media_image8.png
    161
    976
    media_image8.png
    Greyscale

); 

a sensor drive electrode surrounding the matrix of the sensor electrodes (

    PNG
    media_image9.png
    143
    1020
    media_image9.png
    Greyscale

); 

a plurality of second switches that are provided between the signal line drive circuit and the signal lines and in a one-to-one correspondence with the signal lines (

    PNG
    media_image10.png
    176
    1023
    media_image10.png
    Greyscale


 ); and

 a first number of third switches that are provided between the signal line drive circuit and the first number of second switches of all the second switches and in a one-to-one correspondence with the first number of second switches (

    PNG
    media_image11.png
    254
    997
    media_image11.png
    Greyscale

), 

wherein a distance of the sensor drive electrode from a surface of the substrate is larger than a distance of the sensor electrodes from the surface of the substrate (

    PNG
    media_image12.png
    232
    972
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    143
    972
    media_image13.png
    Greyscale

 ), and 

wherein the first number is less than the number of all the second switches (

    PNG
    media_image14.png
    177
    1018
    media_image14.png
    Greyscale

).

Regarding claim 2, the fingerprint sensor according to claim 1, wherein a position of a surface of the organic layer is lower than a position of the sensor drive electrode ( 

    PNG
    media_image12.png
    232
    972
    media_image12.png
    Greyscale

).

Regarding claim 3, the fingerprint sensor according to claim 2, wherein the second switches and the third switches are configured to be individually switched between a conduction state and a non-conduction state (see figure 16 and the claim 1 rejection above; the 2nd and 3rd switches are individually switchable as would be understood by one of ordinary skill in the art just be viewing figure 16, and reading claim 1 of the patent).

Regarding claim 4, the fingerprint sensor according to claim 2, further comprising: a counter electrode covering the signal lines and the control lines, wherein the counter electrode overlaps the sensor electrodes (

    PNG
    media_image15.png
    146
    545
    media_image15.png
    Greyscale

).

Regarding claim 5, the fingerprint sensor according to claim 4, wherein the sensor electrodes are made of transparent electrodes (

    PNG
    media_image16.png
    78
    509
    media_image16.png
    Greyscale

).

Regarding claim 6, the fingerprint sensor according to claim 4, wherein the counter electrode is made of a transparent electrode (

    PNG
    media_image17.png
    103
    511
    media_image17.png
    Greyscale

).

Allowable Subject Matter
Claims 1-6 are allowed over the prior art, but remain rejected above under non-statutory obviousness-type double patenting.

The following is a statement of reasons for the indication of allowable subject matter:  The most relevant prior art, Yoshioka et al. (US 2003/0174871 A1), teaches the following elements of claim 1, except for the elements highlighted in italicized bold below:

Regarding claim 1, a fingerprint sensor (see figure 3) comprising: 

a substrate (

    PNG
    media_image18.png
    174
    684
    media_image18.png
    Greyscale


 ); 

a plurality of sensor electrodes arranged in a matrix on the substrate (

    PNG
    media_image19.png
    354
    704
    media_image19.png
    Greyscale

 ); 

a plurality of first switches coupled to the sensor electrodes (


    PNG
    media_image20.png
    590
    920
    media_image20.png
    Greyscale

); 

an organic layer covering the sensor electrodes; 

a control line drive circuit that is provided and long in a first direction (


    PNG
    media_image21.png
    734
    450
    media_image21.png
    Greyscale



 ); 

a signal line drive circuit that is provided and long in a second direction orthogonal to the first direction (

    PNG
    media_image22.png
    365
    968
    media_image22.png
    Greyscale

); 

a plurality of signal lines coupled to the first switches (

    PNG
    media_image23.png
    792
    777
    media_image23.png
    Greyscale


 ); 

a plurality of control lines coupling the first switches to the control line drive circuit (

    PNG
    media_image24.png
    732
    919
    media_image24.png
    Greyscale

); 

a sensor drive electrode surrounding the matrix of the sensor electrodes; 

a plurality of second switches that are provided between the signal line drive circuit and the signal lines and in a one-to-one correspondence with the signal lines (


    PNG
    media_image25.png
    940
    1357
    media_image25.png
    Greyscale

); and

 a first number of third switches that are provided between the signal line drive circuit and the first number of second switches of all the second switches and in a one-to-one correspondence with the first number of second switches (

    PNG
    media_image26.png
    874
    1337
    media_image26.png
    Greyscale

), 

wherein a distance of the sensor drive electrode from a surface of the substrate is larger than a distance of the sensor electrodes from the surface of the substrate, and 

wherein the first number is less than the number of all the second switches.

Yoshioka does not teach:

an organic layer covering the sensor electrodes;

a sensor drive electrode surrounding the matrix of the sensor electrodes; wherein a distance of the sensor drive electrode from a surface of the substrate is larger than a distance of the sensor electrodes from the surface of the substrate; and

wherein the first number is less than the number of all the second switches.

Regarding difference B, Teranuma et al. (US 2003/0016024 A1) teaches a capacitive fingerprint sensor comprising a drive electrode surrounding the matrix of the sensor electrodes (figure 1, numeral 53).  Teranuma does NOT teach “wherein a distance of the sensor drive electrode from a surface of the substrate is larger than a distance of the sensor electrodes from the surface of the substrate”.   Yang et al. (US 2016/0239700 A1) teaches this missing feature (figures 1, 2, and paragraphs 0051, 0053, 0061).   However, neither Teranuma nor Yang would have commended themselves to Yoshioka without changing a fundamental principle of operation of Yoshioka. 

Regarding difference A, organic protective coatings over fingerprint sensing arrays are well known and obvious to protect the sensitive circuitry from repeated fingerprint exposure and the elements (Official Notice). 

None of the prior art references taught difference C above, in the context of the structure of the claim as a whole.  


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665


/Brian Werner/Primary Examiner, Art Unit 2665